Exhibit 10.23

PLEDGE AND SECURITY AGREEMENT

(Capital Events)

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of January 24,
2019, by STRATEGIC STORAGE TRUST II, INC., a Maryland corporation and STRATEGIC
STORAGE OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership (each a
“Pledgor”, and collectively, the “Pledgors”), for the benefit of KEYBANK
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the lenders party thereto from time to time (the
“Lenders”) under that certain Credit Agreement dated of even date herewith by
and among Pledgor, the Administrative Agent and Lenders (as may be amended,
modified, restated, or supplemented and in effect from time to time, the “Credit
Agreement”); and

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make a
loan to Pledgor in the aggregate principal amount of up to $87,700,000.00 (the
“Loan”); and

WHEREAS, each Pledgor wishes to grant pledges and security interests in favor of
the Administrative Agent for the benefit of the Lenders, as herein provided.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.

Pledge of Collateral. Each Pledgor hereby pledges and assigns to the
Administrative Agent, and grants to the Administrative Agent, a security
interest in, all of such Pledgor’s right, title, and interest in and to the
following, whether now owned or hereafter acquired and whether now existing or
hereafter arising (singly and collectively, the “Collateral”):

 

  a.

All proceeds, payments, contributions, receipts, and other amounts received by
any Pledgor or any Subsidiary thereof in respect of any Capital Event, after
deduction of reasonable costs and expenses approved by Agent in its reasonable
discretion in connection with such Capital Event and, in respect of asset sales,
repayment of Indebtedness secured by such asset (collectively, “Net Capital
Event Proceeds”);

 

  b.

the right of each Pledgor to receive Distributions made by any Subsidiary
thereof in respect of a Capital Event to the extent of any Pledgor’s Ownership
Interests therein; and

 

  c.

all Proceeds of any of the foregoing.

Notwithstanding anything to the contrary contained herein, the grant of
Collateral hereunder shall not be deemed to require any individual Subsidiary to
distribute such amounts as would result in such Subsidiary violating any
covenant in any Mortgage Loan Documents. Each Pledgor acknowledges that
(i) value has been given, (ii) it has rights in the Collateral (other than
after-acquired collateral), (iii) it has not agreed to postpone the time of
attachment of the security interest, and (iv) it has received a copy of this
Agreement.



--------------------------------------------------------------------------------

2.

Certain Definitions. Capitalized terms used herein without definition shall have
the respective meanings provided therefor in the Credit Agreement. Terms
(whether or not capitalized) used herein and not defined in the Credit Agreement
or otherwise defined herein that are defined in the Uniform Commercial Code as
in effect in the State of New York or other applicable jurisdiction (the “UCC”)
have such defined meanings herein, unless the context otherwise indicates or
requires. In addition, the following terms used herein shall have the following
meanings:

 

  a.

“Capital Event” means (i) any equity issuance, financing, realization,
refinancing (excluding the Initial Equity Proceeds and any proceeds from the
Citigroup CMBS refinancing of the Borrower’s Canadian properties closed in
October 2018 and the two CMBS refinancings being consummated by Citigroup and
KeyBank National Association on or about the date hereof), recapitalization,
monetization, sale or other transfer of any asset or revenue or income stream of
a Pledgor or any Subsidiary thereof, or (ii) any incurrence, issuance,
refinancing, replacement, or similar transaction with respect to Indebtedness of
any Pledgor or Subsidiary thereof. For the avoidance of doubt, neither (x) the
payment of and receipt by any Pledgor or any Subsidiary thereof or ordinary
course cash flows (e.g., cash dividends permitted by the Credit Agreement) not
arising from an event otherwise described above, nor (y) the surrender of the
Parent’s insurance policy on the life of its Chief Executive Officer for such
policy’s cash surrender value, shall constitute a Capital Event.

 

  b.

“Distributions” means any distribution of cash or cash flow on account of a
Capital Event.

 

  c.

“Governmental Authority” means any national, state, or local government, any
political subdivision thereof, or any other governmental, quasi-governmental,
judicial, public, or statutory instrumentality, authority, body, agency, bureau,
or entity or any arbitrator with authority to bind a Person at law, and any
agency, authority, department, commission, board, bureau, or instrumentality of
any of them.

 

  d.

“Lien” means any lien, encumbrance, security interest, mortgage, restriction,
charge or encumbrance of any kind.

 

  e.

“Loan Documents” means those documents, instruments and agreements delivered
pursuant to the Credit Agreement, and any other document, instrument or
agreement executed to further evidence the Loan pursuant to the Credit
Agreement, as same may be amended, modified, supplemented, or replaced from time
to time.

 

- 2 -



--------------------------------------------------------------------------------

  f.

“Mortgage” means any mortgage, deed of trust, deed to secure debt or other
encumbrance pursuant to which a Person’s right, title and interest in, among
other things, real property, is conveyed to secure an obligation to repay
indebtedness.

 

  g.

“Mortgage Loan” means a loan secured by a Mortgage.

 

  h.

“Mortgage Loan Documents” means all agreements executed in connection with a
Mortgage Loan.

 

  i.

“Ownership Interests” means: (i) the membership interests of any entity that is
a limited liability company; (ii) the shares of stock of any entity that is a
corporation; (iii) the general partnership interest and limited partnership
interests of any entity that is a limited partnership; (iv) general partnership
interests in any entity that is a general partnership, and (v) the equivalent
ownership or equity interests in any other Person not described in the
foregoing.

 

  j.

“Organizational Documents” means, for any entity, its constituent or
organizational documents and/or any other documents pursuant to which such has
been established, organized and operates, including: (a) in the case of any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, (b) in the case of any limited liability company, its articles or
certificate of formation and its operating/limited liability company agreement;
and (c) in the case of a corporation, its certificate or articles of
incorporation and its bylaws, in each case as such documents may be amended from
time to time.

 

  k.

“Proceeds” shall have the meaning ascribed to such term in the Uniform
Commercial Code of the State of New York.

 

3.

Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), of the obligations under the Credit Agreement and
other Loan Documents, of every nature, now or hereafter existing under or
arising out of or in connection with the Credit Agreement and the other Loan
Documents and all renewals or extensions thereof, whether for principal,
interest, fees, expenses, indemnities, or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created, or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Administrative Agent as a preference, fraudulent
transfer, or otherwise, and all obligations of every nature of Pledgor now or
hereafter existing under this Agreement, together with any Hedge Obligations
(all such obligations of Pledgor, being referred to herein, singly and
collectively, as the “Secured Obligations”).

 

- 3 -



--------------------------------------------------------------------------------

4.

Use of Net Capital Event Proceeds. Promptly upon receipt by any Pledgor of any
Net Capital Event Proceeds, such Pledgor shall pay such amounts to the Agent for
application to the Secured Obligations as provided under the terms of the Credit
Agreement.

 

5.

Representations and Warranties. Each Pledgor hereby represents and warrants as
follows:

 

  a.

Description of Ownership Interests. The Ownership Interests in each of its
Subsidiaries are fully paid. Such Ownership Interests constitute all of the
issued and outstanding Ownership Interests of the Subsidiary owned beneficially
or of record by such Pledgor.

 

  b.

Ownership of Collateral. (i) Such Pledgor has a valid and enforceable legal
right to receive the Collateral, free and clear of, and subject to no pledges,
Liens, security interests, charges, options, restrictions or other encumbrances,
except the pledge and security interest created by this Agreement, Permitted
Encumbrances (as defined in the Credit Agreement) and any restrictions set forth
in the organizational documents of each Subsidiary, and (ii) such Pledgor has
the legal capacity to execute, deliver and perform Pledgor’s obligations under
this Agreement and to pledge and grant a security interest in all of the
Collateral.

 

  c.

Governmental Authorizations. No authorization, approval, or other action by, and
no notice to or filing with, any Governmental Authority is required for either
(i) the pledge by such Pledgor of the Collateral pursuant to this Agreement and
the grant by such Pledgor of the security interest granted hereby, (ii) the
execution, delivery, or performance of this Agreement by such Pledgor, or
(iii) the exercise by the Administrative Agent of the voting or other rights, or
the remedies in respect of the Collateral provided for in this Agreement (except
as may be required in connection with a disposition of Collateral by laws
affecting the offering and sale of securities generally).

 

  d.

Securities. Such Pledgor acknowledges and agrees that the Collateral is not
“securities” under any federal investment company laws or federal or state
securities laws. None of the Collateral is dealt with or traded on any
securities exchanges or in any securities markets.

 

  e.

Creation, Perfection and Priority of Security Interest. By reason of the acts
taken by such Pledgor, the Administrative Agent has a first priority, perfected
security interest in the Collateral, and no further or additional acts are
required to create and perfect the Administrative Agent’s security interest in
and lien on the Collateral, and the security interest in and the lien on the
Collateral securing the Administrative Agent is superior in right and priority
to any rights or claims of any other Person. This Agreement constitutes an
authenticated record, and the Administrative Agent is authorized at all times to
file any and all UCC financing statements determined by the Administrative Agent
to be necessary or desirable to perfect its security interest in the Collateral.

 

- 4 -



--------------------------------------------------------------------------------

  f.

No Other Financing Statements. Other than the UCC financing statements delivered
and filed by such Pledgor or Administative Agent in connection with securing the
Collateral, there is no financing statement (or similar statement or
registration under the laws of any jurisdiction) now on file or registered in
any public office covering any interest of such Pledgor or any other Person in
the Collateral or intended so to be.

 

  g.

Other Information. All information heretofore, herein or hereafter supplied to
the Administrative Agent by such Pledgor with respect to the Collateral is
accurate and complete in all material respects.

 

6.

Assurances and Covenants of Pledgors.

 

  a.

Transfers and Other Liens. No Pledgor shall:

 

  i.

sell, assign (by operation of law or otherwise), pledge, or hypothecate or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, except to the Administrative Agent hereunder; or

 

  ii.

create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the Lien created hereunder.

 

  b.

Covenants of Pledgors. Each Pledgor covenants and agrees that so long as any
Secured Obligation is outstanding:

 

  i.

Such Pledgor shall not vote for, or agree or consent to, the sale, transfer,
pledge or encumbrance of the Collateral except as otherwise explicitly permitted
pursuant to Section 6(a).

 

  ii.

Such Pledgor shall not vote for, or agree or consent to, the discontinuance of
the business or the dissolution or liquidation of the Subsidiary.

 

  iii.

Such Pledgor shall not vote for, or agree or consent to, any modifications to
the Organizational Documents of any Subsidiary thereof with respect to the
timing or amount of any Distributions.

 

  iv.

Such Pledgor shall within the applicable limitations of any Mortgage Loan
Documents or any other Indebtedness not prohibited under the Credit Agreement
cause each Subsidiary thereof to make Distributions in connection with a Capital
Event to such Pledgor.

 

  v.

Such Pledgor shall not enter into any agreements which restrict, limit or
otherwise impair the timing or amount of any Distributions.

 

- 5 -



--------------------------------------------------------------------------------

  c.

Pledge Encompasses Additional Collateral Subsequently Acquired. If: (i) any
Pledgor obtains the Ownership Interests of any entity; or (ii) any Subsidiary of
any Pledgor grants a Mortgage or other Lien on previously unencumbered property,
the Collateral shall automatically and without the need to execute any further
documentation, be deemed and construed to encompass any Collateral that may be
derived on account of a Capital Event with respect to such entity and/or
Subsidiary and the failure of any Pledgor to execute any additional documents
with respect to subsequently additional Collateral shall not impair, to the
greatest extent permitted by law, the security interest of the Administrative
Agent therein or otherwise adversely affect the rights and remedies of the
Administrative Agent with respect thereto.

 

  d.

Taxes and Assessments. Each Pledgor shall pay promptly when due all taxes,
assessments, and governmental charges or levies imposed upon, and all claims
against, the Collateral, except to the extent the validity thereof is being
contested in good faith and by appropriate proceedings and in which reserves or
other appropriate provisions have been made or provided therefor; provided that
each Pledgor shall in any event pay such taxes, assessments, charges, levies, or
claims not later than five (5) days prior to the date of any proposed sale under
any judgement, writ, or warrant of attachment entered or filed against such
Pledgor or any of the Collateral as a result of the failure to make such
payment.

 

  e.

Further Assurances. Each Pledgor shall from time to time, at the expense of such
Pledgor, promptly execute and deliver all further instruments and documents, and
take all further reasonable action, that may be reasonably necessary or
desirable, or that the Administrative Agent may reasonably request, in order to
give full effect to this Agreement and to perfect and protect any security
interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, provided that such further instruments,
documents and action are consistent with this Agreement.

 

  f.

Warranty of Title to Collateral. Each Pledgor covenants that such Pledgor will
defend its rights and title in the Collateral against the claims and demands of
all Persons whomsoever. Each Pledgor further covenants that such Pledgor will
have the like title to and right to pledge and grant a security interest in the
Collateral hereafter pledged or in which a security interest is granted to the
Administrative Agent, hereunder and will likewise defend its rights therein.

 

  g.

Good Standing. Each Pledgor will at all times be duly organized and is, and will
at all times be, validly existing, in good standing, and qualified to do
business in each jurisdiction where required. Each Pledgor will at all times
have all requisite power to own its property and conduct its business as now
conducted and as presently contemplated.

 

- 6 -



--------------------------------------------------------------------------------

7.

Intentionally Omitted.

 

8.

Intentionally Omitted.

 

9.

Standard of Care. The powers conferred on the Administrative Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Administrative Agent shall have no duty
as to any Collateral, it being understood that the Administrative Agent shall
have no responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders, or other matters relating to
any Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, (b) taking any necessary steps (other than steps
taken in accordance with the standard of care set forth above to maintain
possession of the Collateral) to preserve rights against any parties with
respect to any Collateral, (c) taking any necessary steps to collect or realize
upon the Secured Obligations or any guaranty therefor, or any part thereof, or
any of the Collateral, or (d) initiating any action to protect the Collateral
against the possibility of a decline in market value. In no event shall the
standard of care imposed upon the Administrative Agent hereunder exceed the
minimum applicable standard of care imposed under Section 9-207 of the UCC.

 

10.

Waiver of Defenses; Secured Obligations Not Affected. Each Pledgor hereby waives
and agrees not to assert or take advantage of any defense based on: (i) except
for a breach of the standard of care set forth in Section 9, any lack of
diligence by the Administrative Agent in collection, protection or realization
upon any Collateral; (ii) the failure to make or give notice of presentment and
demand for payment, or failure to make or give protest and notice of dishonor or
of default (other than default notices specifically required pursuant to the
Credit Agreement) to any Pledgor or to any other party with respect to the
Secured Obligations; (iii) any exculpation of liability of any party contained
in the Loan Documents; (iv) the failure of the Administrative Agent to perfect
any security or to extend or renew the perfection of any security; (v) any
valuation, stay, moratorium law or other similar law now or hereafter in effect
or any right to require the marshalling of assets of any Pledgor; and (vi) any
fraudulent, illegal or improper act by the Subsidiary or any Pledgor.

 

11.

Remedies.

 

  a.

If any Event of Default shall have occurred and be continuing under the Loan
Documents, then the Administrative Agent may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral), and the Administrative Agent may also in its sole discretion,
without notice except as specified below, sell the Collateral or any part
thereof in one or more parts at public or private sale, at any exchange or
broker’s board or at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit, or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Administrative Agent may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral.

 

- 7 -



--------------------------------------------------------------------------------

  The Administrative Agent may be the purchaser of any or all of the Collateral
at any such sale and the Administrative Agent shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent at such sale. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Pledgor. Each Pledgor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) Business Days’ notice to
such Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

  b.

Each Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
applicable state securities laws, the Administrative Agent may be compelled,
with respect to any sale of all or any part of the Collateral conducted without
prior registration or qualification of such Collateral under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges that any such private sales may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act) and, notwithstanding such
circumstances, each Pledgor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to engage in public sales and no obligation to
delay the sale of any Collateral for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.

 

  c.

If the Administrative Agent determines to exercise its right to sell any or all
of the Collateral, then, upon the Administrative Agent’s written request, the
Subsidiary shall furnish to the Administrative Agent such information as the
Administrative Agent may reasonably request of any Pledgor concerning such
Pledgor and the Collateral granted by such Pledgor.

 

12.

Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as Collateral for, and/or then, or at any time thereafter,
applied in full or in part by the Administrative Agent against, the Secured
Obligations in the following order of priority:

 

- 8 -



--------------------------------------------------------------------------------

FIRST: As provided for in the Loan Documents, and all reasonable amounts for
which the Administrative Agent is entitled to indemnification hereunder and all
advances made by the Administrative Agent hereunder for the account of each
Pledgor; and

SECOND: To the payment to or upon the order of each Pledgor, or to whosoever may
be lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

13.

Legal Fees, Costs and Expenses. Each Pledgor further agrees to pay upon demand
all costs reasonably incurred by the Administrative Agent, or its successors or
assigns, in connection with enforcing any of the rights or remedies of the
Administrative Agent or its successors or assigns, under or with respect to this
Agreement including, but not limited to, attorneys’ reasonable fees and the
reasonable out-of-pocket expenses and disbursements of such attorneys.

 

14.

Continuing Security Interest; Transfer of Loan. This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the payment in full of all Secured Obligations and the
cancellation or termination of the Credit Agreement, (b) be binding upon each
Pledgor, and each Pledgor’s legal representatives, successors and assigns, and
(c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and its successors,
transferees, and assigns. Without limiting the generality of the foregoing
clause (c), the Administrative Agent may assign or otherwise transfer the Loan
held by it to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to the Administrative
Agent herein or otherwise. Upon the indefeasible payment in full of all Secured
Obligations, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to each Pledgor. Upon any such termination the
Administrative Agent will, at each Pledgor’s expense, execute and deliver to
each Pledgor such documents as such Pledgor shall reasonably request to evidence
such termination and each Pledgor shall be entitled to the return, upon such
Pledgor’s request and at such Pledgor’s expense, against receipt and without
recourse to the Administrative Agent, of such of the Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof.

 

15.

Amendments, Etc. No amendment, modification, termination, or waiver of any
provision of this Agreement, and no consent to any departure by any Pledgor from
the terms and conditions hereof, shall in any event be effective as to such
Pledgor unless the same shall be in writing and signed by the Administrative
Agent and, in the case of any such amendment or modification, by Pledgor. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.

 

16.

Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay on
the part of the Administrative Agent in the exercise of any power, right, or
privilege hereunder shall impair such power, right, or privilege or be construed
to be a waiver of any default

 

- 9 -



--------------------------------------------------------------------------------

  or acquiescence therein, nor shall any single or partial exercise of any such
power, right, or privilege preclude any other or further exercise thereof or of
any other power, right, or privilege. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

17.

Severability. In case any provision in or obligation under this Agreement shall
be invalid, illegal, or unenforceable in any jurisdiction, the validity,
legality, and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

18.

Headings. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

19.

Counterparts. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

20.

Marshalling. The Administrative Agent shall not be required to marshal any
present or future security for (including, but not limited to, this Agreement
and the Collateral), or other assurances of payment of, the Secured Obligations
or any of them, or to resort to such security or other assurances of payment in
any particular order. All of the Administrative Agent’s rights hereunder and in
respect of such security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising. To the extent that
lawfully permissible, Pledgor hereby agrees that the Administrative Agent will
not invoke any law, doctrine, or principle relating to the marshalling of
collateral that might cause delay in or impede the enforcement of the
Administrative Agent’s rights under this Agreement or under any other instrument
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that Pledgor
lawfully may, Pledgor hereby irrevocably waives the benefits of all such laws.

 

21.

Notices, Etc. Any notice or other communication in connection with this
Agreement shall be in writing, and shall be delivered in accordance with the
provisions of the Credit Agreement.

 

22.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

23.

Waiver of Trial by Jury. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY

 

- 10 -



--------------------------------------------------------------------------------

  OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

24.

Jurisdiction; Venue; Consent to Service of Process. (i) EACH PLEDGOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN BOSTON,
MASSACHUSETTS AND IN NEW YORK, NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST SUCH PLEDGOR OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(ii) EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (I) OF THIS SECTION 24. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(iii) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT AGREEMENT. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

[Remainder of page intentionally left blank; signature pages follow]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, Pledgor has caused this
Agreement to be executed as of the date first above written.

 

PLEDGORS: STRATEGIC STORAGE TRUST II, INC., a Maryland corporation By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President STRATEGIC STORAGE OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership By: STRATEGIC STORAGE TRUST
II, INC., a Maryland corporation, its general partner By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President

[Signatures Continue on the Following Page]

[Signature Page to Pledge Agreement (Capital Events)]



--------------------------------------------------------------------------------

AGENT:

KEYBANK NATIONAL ASSOCIATION

By:

 

/s/ Christopher T. Neil

Name:

 

Christopher T. Neil

Title:

 

Vice President

[Signature Page to Pledge Agreement (Capital Events)]